Title: From Thomas Jefferson to Edmund Bacon, 9 November 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Nov. 9. 07.
                        
                        I now inclose you 250. Dollars, of which 100. is for James Walker, 50. for mr Maddox, and 100. D. towards
                            paying such of your debts as are most pressing. another like remittance the next month will I hope begin to place you at
                            your ease. Mr. Peyton sent me an order from Madox for 50. D. but at the date of the order you had in hand that sum for
                            him. it will therefore be necessary, for you to get mr Madox & mr Peyton to agree to which of them this 50. D. is to be
                            paid. if they do not agree, then it must be paid to mr Madox; as I have not made myself liable for it to mr Peyton. I
                            shall be perfectly willing that the waterman to whom you are disposed to sell property should bring up articles for me. I
                            am just now sending off to Richmond 8. trunks of books & 4. other packages weighing in all about 5000. weight as I
                            guess, which will probably be in Richmond in all the last week of this month. they are well secured, but would still
                            require to be as well guarded as possible against rain from above or the water of the boat below. if your boatman will
                            undertake to have special care of them, they will be a good beginning in your account. I tender you my best wishes
                        
                            Th: Jefferson
                            
                        
                    